DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on April 23, 2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 4/23/2021 has been considered by the examiner.

Drawings
4.	The drawings were received on April 23, 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. 	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

 	For purposes of examination, the Examiner will interpret the limitation of “the switching circuit” of claim 17 to address “a first switching circuit” of claim 14. 

Claim Rejections - 35 USC § 102
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan (US 9,647,541).
	Regarding claim 1, Fan discloses a circuit (i.e. circuit of Figure 1) comprising: 
 	a first comparator (Fig. 1, comparator 13) having a first comparator input (Fig. 1, input terminal of comparator 13 connected to signal FB via element 18), a second comparator input (Fig. 1, input terminal of comparator 13 connected to feedback reference voltage 21), and a first comparator output (Fig. 1, output from comparator 13), the first comparator input (Fig. 1, input terminal of comparator 13 connected to signal FB via element 18) adapted to be coupled to a switching output (Fig. 1, terminal carrying signal Vout) (i.e. input terminal of comparator 13 connected to signal FB via element 18 is connected to terminal carrying signal Vout via resistor divider of resistors R5 and R6); 
 	a compensation circuit (Fig. 1, circuit of comparator 12 and flip-flop 15) comprising a second comparator (Fig. 1, comparator 12) and a latch (Fig. 1, flip-flop 15), the second comparator (Fig. 1, comparator 12) having a third comparator input (Fig. 1, input terminal of comparator 12 connected to current sense voltage CS), a fourth comparator input (Fig. 1, input terminal of comparator 12 connected to reference voltage 22), and a second comparator output (Fig. 1, output from comparator 12); 
 	a logic circuit (Fig. 1, OR gate 16) having a first logic input (Fig. 1, input terminal connected to output from comparator 13), a second logic input (Fig. 1, input terminal connected to output from comparator 12), and a logic output (Fig. 1, output from OR gate 16), the first logic input (Fig. 1, input terminal connected to output from comparator 13) coupled to the first comparator output (Fig. 1, output from comparator 13) and the second logic input (Fig. 1, input terminal connected to output from comparator 12) coupled to the second comparator output (Fig. 1, output from comparator 12); and 
 	the latch (Fig. 1, flip-flop 15) having a latch input (Fig. 1, input terminal of flip-flop 15 connected to output from OR gate 16) coupled to the logic output (Fig. 1, output from OR gate 16).

9.	Claims 14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groom et al (US 2002/0125869).
 	Regarding claim 14, Groom et al discloses a system (i.e. circuit of Figure 5), comprising:
 	a first switching circuit (Fig. 5, switches 26A and 26B of switching circuit 14A);
 	a second switching circuit (Fig. 5, switches 26A and 26B of switching circuit 14B); and 
 	a controller (Fig. 5, controller 42) coupled to the first switching circuit (Fig. 5, switches 26A and 26B of switching circuit 14A) and to the second switching circuit (Fig. 5, switches 26A and 26B of switching circuit 14B), the controller (Fig. 5, controller 42) comprising:
 	 	a loop compensation circuit (Fig. 5, circuit of virtual ripple generator 54 and comparator 50);
 	 	a phase manager (Fig. 5, control logic 44) coupled to the loop compensation circuit (Fig. 5, circuit of virtual ripple generator 54 and comparator 50);
 	 	a first on-time generation circuit (Fig. 5, pulse generation circuit 70A) coupled to the first switching circuit (Fig. 5, switches 26A and 26B of switching circuit 14A) and to the phase manager (Fig. 5, control logic 44);
 	 	a second on-time generation circuit (Fig. 5, pulse generation circuit 70B) coupled to the second switching circuit (Fig. 5, switches 26A and 26B of switching circuit 14B) and to the phase manager (Fig. 5, control logic 44).
 	Regarding claim 17, as far as understood, Groom et al further discloses wherein the switching circuit (Fig. 5, switches 26A and 26B of switching circuit 14A) is adapted to be coupled to a load (Fig. 5, load 16), and the load (Fig. 5, load 16) comprises a multi-core processor (i.e. the load can encompass a microprocessor. See Summary of the Invention).
 	Regarding claim 18, Groom et al further discloses 
 	a first inductor (Fig. 5, inductor 28 in switching circuit 14A) coupled to the first switching circuit (Fig. 5, switches 26A and 26B of switching circuit 14A); and 
 	a second inductor (Fig. 5, inductor 28 in switching circuit 14B) coupled to the second switching circuit (Fig. 5, switches 26A and 26B of switching circuit 14B). 
 	 
Allowable Subject Matter
10.	Claims 9-13 are allowed.
11.	Claims 2-8, 15-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 2, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A circuit, 
 	wherein the compensation circuit configured to extend at least one later pulse in response to a truncated pulse. 

Regarding claim 3, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A circuit, 
 	wherein the compensation circuit is configured to determine an amount of pulse truncation and to extend only one single-phase pulse based on the amount of pulse truncation. 

Regarding claim 4, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A circuit, 
 	wherein the compensation circuit is configured to determine an amount of pulse truncation and to extend multiple single-phase pulses based on the amount of pulse truncation. 

Regarding claims 5-8, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A circuit, 
 	wherein the compensation circuit is configured to determine when pulse truncation is performed and to adjust at least one later pulse for one or more of the switching circuits in response to the pulse truncation. 

Regarding claims 9-13, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method, comprising:
 	in response to detecting a voltage overshoot condition, truncating, by pulse truncation circuitry, a first pulse; and 
 	in response to detecting that the pulse truncation circuit truncates the first pulse, adjusting, by compensation circuitry, a duration of a second pulse.

Regarding claims 15-16, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A system, 
 	wherein the loop compensation circuit is configured to produce a clock signal, a combined current value, and an average inductor current value.

 Regarding claims 19-20, the prior art fails to disclose or suggest the emboldened and italicized features below:
 A system, 
wherein the controller further comprises a current sharing circuit coupled to the first on-time generation circuit and to the second on-time generation circuit.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lipcsei et al (US 6,844,710) deals with a controller for DC-to-DC converter, Bari et al (US 2016/0301303) deals with an inverse charge current mode (IQCM) control for power converter, Liu et al (US 7,834,606) deals with a control circuit and method for a constant on-time pwm switching converter, Bodano et al (US 2010/0079122) deals with a system and method for adapting clocking pulse widths for DC-to-DC converters, and Wong et al (US 7,615,981) deals with a boost converter with enhanced control capabilities of emulating an inductor current.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838